Exhibit 10.1

INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”) is entered into as of July 29, 2010
(the “Effective Date”) by and between Pixelworks, Inc., an Oregon corporation
(the “Corporation”), and the undersigned member of the Board of Directors of the
Corporation (“Indemnitee”).

RECITALS

A. It is essential to the Corporation to retain and attract as directors and
officers the most capable persons available. The Corporation, however, is aware
that the increase in corporate litigation subjects directors and officers to
expensive litigation risks resulting from their service to the Corporation.

B. It continues to be the express policy of the Corporation to indemnify its
directors and officers so as to provide them with the maximum possible
protection permitted by law from the costs and expenses of such litigation
risks. Additionally, the Corporation’s Sixth Amended and Restated Articles of
Incorporation, as amended and First Restated Bylaws require it to indemnify its
officers and directors to the fullest extent permitted by the Oregon Business
Corporation Act (the “Act”), which contemplates that contracts may be entered
into between the Corporation and its directors and officers with respect to
indemnification.

C. The Corporation and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Corporation.

D. Indemnitee does not regard the protection currently provided by applicable
law, the Corporation’s governing documents and available insurance as adequate
under the present circumstances, and Indemnitee and certain directors, officers,
employees, agents and fiduciaries of the Corporation may not be willing to serve
in such capacities without additional protection.

E. The Board of Directors of the Corporation has determined that the increased
difficulty in attracting and retaining highly qualified persons such as
Indemnitee is detrimental to the best interests of the Corporation’s
shareholders and the Corporation should act to assure such persons that there
will be increased certainty of such protection in the future.

F. The Corporation desires and has requested the Indemnitee to serve or continue
to serve as a director or officer free from undue concern for claims for damages
arising out of or related to such services to the Corporation.

THEREFORE, in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the Corporation and Indemnitee
agree as follows:

1. Agreement To Serve. Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as Indemnitee is duly elected
or appointed or until Indemnitee tenders a resignation in writing. This
Agreement shall not be deemed an employment contract between the Corporation (or
any of its subsidiaries or any enterprise, as such term is defined in this
Agreement) and Indemnitee.

 

Page 1 – Indemnity Agreement



--------------------------------------------------------------------------------

2. Definitions. As used in this Agreement:

a. The term “Proceeding” shall include any threatened, pending or completed suit
or action, formal or informal investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee may be or may have
been involved as a party or otherwise including, without limitation, as a
witness, by reason of the fact that Indemnitee is or was a director or officer
of the Corporation or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement, provided that a Proceeding
shall only be deemed to exist with respect to any such third party corporation,
partnership, joint venture, trust or other enterprise if such third party’s
indemnification obligation to Indemnitee has been fully exhausted.

b. The term “Expenses” includes, without limitation: (i) expense of
investigations, whether formal or informal, judicial or administrative
proceedings or appeals, attorneys’ fees, expenses customarily incurred in
connection with preparing to prosecute, defend, investigate or being or
preparing to be a witness in, or otherwise participating in a Proceeding, and
disbursements and any expenses of establishing a right to indemnification under
Section 11 of this Agreement, in each case actually and reasonably incurred by
Indemnitee; (ii) expenses actually and reasonably incurred in connection with
any appeal resulting from any Proceeding, including, without limitation, the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent; (iii) any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement; (iv) any costs or expenses
(including attorneys’ fees and disbursements) incurred by the Indemnitee in
cooperating with the person, persons or entity making a determination concerning
the Indemnitee’s entitlement to indemnification; (v) in the event of an action
instituted by or in the name of the Corporation under this Agreement or to
enforce or interpret any of the terms of this Agreement, all court costs and
expenses, including attorneys’ fees, incurred by Indemnitee in defense of such
action (including with respect to Indemnitee’s counterclaims and cross-claims
made in such action), unless as a part of such action the court determines that
each of

 

Page 2 – Indemnity Agreement



--------------------------------------------------------------------------------

Indemnitee’s material defenses to such action were made in bad faith or were
frivolous; (vi) reasonable compensation for time spent by Indemnitee for which
Indemnitee is not compensated by the Corporation or any subsidiary or third
party (a) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Corporation or any
subsidiary; and (b) if the rate of compensation and the estimated time involved
is approved by the directors of the Corporation who are not parties to any
action with respect to which expenses are incurred, for Indemnitee while an
agent of, employed by, or providing services for compensation to the Corporation
or any subsidiary. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

c. References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the interest of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.

d. For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Corporation or other enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Corporation or other enterprise in the course of their duties and whom
Indemnitee believes to be reliable and competent in the matter presented, or on
the advice of legal counsel for the Corporation or legal counsel to the
applicable other enterprise or the Board or counsel selected by any committee of
the Board or on information or records given or reports made to the Corporation
or other enterprise by an independent certified public accountant or by an
appraiser, investment banker, compensation consultant, or other expert selected
with reasonable care by the Corporation in each case as to matters Indemnitee
believes are within the person’s professional or expert competence, the other
enterprise or the Board or any committee of the Board. Indemnitee shall not be
deemed to be acting in good faith if Indemnitee has knowledge concerning the
matter in question that makes reliance otherwise permitted by this Section 2(d)
unwarranted. The provisions of this Section 2(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct.

 

Page 3 – Indemnity Agreement



--------------------------------------------------------------------------------

e. Expenses shall be deemed “reasonable” in the absence of clear and convincing
evidence to the contrary if the written request for advancement of expenses is
accompanied by an affidavit of counsel to Indemnitee to the effect that such
counsel has reviewed such Expenses and that such Expenses are reasonable in such
counsel’s view.

f. The term “Change of Control” shall mean the occurrence of any of the
following events:

i. the approval by shareholders of the Corporation of a merger or consolidation
of the Corporation with any other corporation, or of a subsidiary of the
Corporation with any other corporation, other than a merger or consolidation
which would result in effective voting control over the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation;

ii. the approval by the shareholders of the Corporation of a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets;

iii. any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Corporation representing 50% or more of the total voting power represented
by the Corporation’s then outstanding voting securities; or

iv. a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Corporation as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors who are either
identified in (A) or identified as their successors elected under this clause
(B).

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all reasonable Expenses, judgments, fines and amounts paid in
settlement incurred by Indemnitee in connection with such Proceeding, but only
if Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation and,
in the case of a criminal proceeding, in addition, had no reasonable cause to
believe that Indemnitee’s conduct was unlawful. For purposes of this Agreement,
Indemnitee’s conduct with respect to an employee

 

Page 4 – Indemnity Agreement



--------------------------------------------------------------------------------

benefit plan of the Corporation for purposes Indemnitee reasonably believed to
be in the interests of the participants in and beneficiaries of the plan shall
be deemed to have been in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the interests of the Corporation.

4. Indemnity In Proceedings By Or In The Right Of The Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor against all reasonable Expenses by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if Indemnitee acted in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, except that no indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which such person shall have been finally adjudged by a court to
be liable to the Corporation, unless and only to the extent that any court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity.

5. Indemnification Of Expenses Of Successful Party.

a. Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein, including the
dismissal of an action without prejudice, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.

b. If any action, suit or proceeding is disposed of on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Corporation, (iii) a plea of guilty by Indemnitee, (iv) an adjudication that
Indemnitee did not act in good faith, and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful, then Indemnitee
shall be considered for the purposes hereof to have been wholly successful on
the merits with respect thereto.

6. Additional Indemnification.

a. Notwithstanding any limitation in Sections 3, 4 or 5, the Corporation shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all reasonable Expenses, judgments, fines and amounts paid in
settlement by Indemnitee in

 

Page 5 – Indemnity Agreement



--------------------------------------------------------------------------------

connection with such Proceeding, provided that no indemnity shall be made under
this Section 6(a) on account of Indemnitee’s conduct which constitutes a breach
of Indemnitee’s duty of loyalty to the Corporation or its shareholders or is an
act or omission not in good faith or which involves intentional misconduct or a
knowing violation of the law.

b. For purposes of Section 6(a) the meaning of the phrase “to the fullest extent
permitted by law” shall include, but not be limited to:

i. to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and

ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

c. If the indemnification provided in Sections 3, 4 and 5 is unavailable in
whole or in part and may not be paid to Indemnitee for any reason other than
those set forth in Section 7, then in respect to any Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permissible under applicable law, the
Corporation, in lieu of indemnifying and holding harmless Indemnitee, shall pay,
in the first instance, the entire amount incurred by Indemnitee, whether for
Expenses, judgments, decisions of arbitrators, fines, penalties, and/or amounts
paid or to be paid in settlement, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Corporation hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.

7. Exclusions. Notwithstanding any provision in this Agreement, the Corporation
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

a. for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under such insurance or other indemnity provision;

b. for any transaction from which the Indemnitee was adjudged liable on the
basis that an improper personal benefit was improperly received by the
Indemnitee;

 

Page 6 – Indemnity Agreement



--------------------------------------------------------------------------------

c. for an accounting of profits made from the purchase and sale by Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any state statutory law or common law, provided, however, that if the
Corporation, in its sole discretion determines that Indemnitee violated such law
notwithstanding anything to the contrary stated or implied in this Section 7(c),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Corporation pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws;

d. if a court having jurisdiction in the matter shall finally determine that
such indemnification is not lawful under any applicable statute or public
policy;

e. to the extent Indemnitee has entered a plea of guilty or has otherwise
admitted guilt or liability for the action underlying a claim giving rise to the
Proceeding, provided, however, that a settlement of the Proceeding, without a
plea of guilty or nolo contendere, shall not (except as otherwise expressly
provided by this Agreement) of itself adversely affect the right of Indemnitee
to indemnification; or

f. in connection with any Proceeding (or part thereof) initiated by Indemnitee,
or any Proceeding by Indemnitee against the Corporation or its directors,
officers, employees or other indemnitees, unless (i) such indemnification is
expressly required to be made by law, (ii) the Proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law, or (iv) the Proceeding is initiated pursuant
to Section 11 hereof and Indemnitee is successful in whole or in part in such
Proceeding.

8. Advances Of Expenses.

a. The reasonable Expenses incurred by Indemnitee in any Proceeding shall be
paid by the Corporation in advance at the written request of Indemnitee, if
Indemnitee:

i. furnishes the Corporation a written affirmation in the form attached as
Exhibit A or such other form as meets the requirements of ORS 60.397 or
successor statutes covering the same subject matter of the Indemnitee’s good
faith belief that Indemnitee is entitled to be indemnified by the Corporation
under this Agreement; and

 

Page 7 – Indemnity Agreement



--------------------------------------------------------------------------------

ii. furnishes the Corporation a written undertaking in the form attached as
Exhibit A or such other form as meets the requirements of ORS 60.397 or
successor statutes covering the same subject matter to repay such advance to the
extent that it is ultimately determined by a court that Indemnitee is not
entitled to be indemnified by the Corporation. Such advances shall be made
without regard to Indemnitee’s ability to repay such expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.

b. Indemnitee shall have the right to advancement by the Corporation, prior to
the final disposition of any claim, of any and all reasonable Expenses relating
to, arising out of or resulting from any claim paid or incurred by Indemnitee.
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. Without limiting the generality or effect of the foregoing,
within thirty business days after any request by Indemnitee, the Corporation
shall, in accordance with such request (but without duplication), (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.

9. Notification and Defense of Claim. Not later than 45 days after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; provided,
however, that the omission to notify the Corporation will not relieve the
Corporation from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any such Proceeding as to which Indemnitee
notifies the Corporation of the commencement thereof:

a. The Corporation will be entitled to participate therein at its own expense.

b. Except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with legal counsel reasonably
satisfactory to Indemnitee. Indemnitee shall have the right to employ separate
counsel selected at Indemnitee’s sole discretion in such Proceeding, but the
Corporation shall not be liable to Indemnitee under this Agreement, including
under Section 8 hereof, for the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense, unless
(i) Indemnitee reasonably concludes that there may be a conflict of interest
between the Corporation and Indemnitee in the conduct of the defense of such
Proceeding or (ii) the Corporation does not employ counsel to

 

Page 8 – Indemnity Agreement



--------------------------------------------------------------------------------

assume the defense of such Proceeding. The Corporation shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Corporation
or as to which Indemnitee shall have made the conclusion provided for in
(i) above.

c. If two or more persons who may be entitled to indemnification from the
Corporation, including the Indemnitee, are parties to any Proceeding, the
Corporation may require Indemnitee to engage the same legal counsel as the other
parties. Indemnitee shall have the right to be consulted in the identification
of common counsel to be employed. If following consultation Indemnitee still
objects to counsel that has the approval of a majority of the other parties,
then Indemnitee may employ separate legal counsel in such Proceeding, but the
Corporation shall not be liable to Indemnitee under this Agreement, including
under Section 8 hereof, for the fees and expenses of such counsel incurred after
notice from the Corporation of the requirement to engage the same counsel as
other parties and consultation on identity of counsel, unless the Indemnitee
reasonably concludes that there may be a conflict of interest between Indemnitee
and any of the other parties required by the Corporation to be represented by
the same legal counsel, or between Indemnitee and the selected counsel.

d. The Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. The Corporation
shall be permitted to settle any Proceeding the defense of which it assumes,
except the Corporation shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.

10. Procedure Upon Application For Indemnification.

a. Any indemnification under Sections 3, 4, 5 or 6 of this Agreement shall be
made no later than 90 days after receipt of the written request of Indemnitee
for such indemnification and shall not require that a determination be made in
accordance with the Act by the persons specified in the Act that indemnification
is required under this Agreement; provided, however, that, unless it is ordered
by a court in an enforcement action under Section 11 of this Agreement, no such
indemnification shall be made if a determination is made within such 90-day
period by (a) the Board of Directors by a majority vote of a quorum consisting
of directors who were not parties to such Proceeding, or (b) independent legal
counsel in a written opinion (which counsel shall be appointed if such a quorum
is not obtainable), that the Indemnitee is not entitled to indemnification under
this Agreement.

 

Page 9 – Indemnity Agreement



--------------------------------------------------------------------------------

b. If the person or persons so empowered to make a determination pursuant to
Section 10(a) hereof shall have failed to make the requested determination
within ninety (90) days of a written request to determine Indemnitee’s
entitlement to indemnification, the requisite determination that Indemnitee is
entitled to indemnification shall be deemed to have been made.

11. Enforcement.

a. Any right to indemnification or advances granted by this Agreement to
Indemnitee shall be enforceable by or on behalf of Indemnitee in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
90 days of a written request therefor. Indemnitee, in such enforcement action,
if successful in whole or in part, shall be entitled to be paid the expense of
prosecuting the claim. It shall be a defense to any such enforcement action
(other than an action brought to enforce a claim for advancement of expenses
pursuant to Section 8 hereof if the required affirmation and undertaking have
been tendered to the Corporation) that Indemnitee is not entitled to
indemnification under this Agreement, but the burden of proving such defense
shall be on the Corporation. The failure of the Corporation (including its Board
of Directors or its shareholders) to make a determination prior to the
commencement of such enforcement action that indemnification of Indemnitee is
proper in the circumstances, shall not be a defense to the action or create a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise.

b. In making any determination concerning Indemnitee’s right to indemnification,
there shall be a presumption that Indemnitee has satisfied the applicable
standard of conduct, and the Corporation may overcome such presumption only by
its adducing clear and convincing evidence to the contrary. Any determination
concerning Indemnitee’s right to indemnification that is adverse to Indemnitee
may be challenged by the Indemnitee in the applicable court.

c. The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation or the Corporation itself shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

d. This Agreement shall be effective as of the date Effective Date, and this
Agreement applies to any Indemnifiable Event that occurred prior to or after the
Effective Date if Indemnitee was an officer, director, employee or agent of, or
attorney for, Corporation, or was serving at the request of Corporation as a
director, officer, employee or agent of, or attorney for, another corporation,
partnership, joint venture, trust or other enterprise, at the time such
Indemnifiable Event occurred.

 

Page 10 – Indemnity Agreement



--------------------------------------------------------------------------------

e. The Corporation acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence. The termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement (with
or without court approval), conviction, or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation and, with respect to any criminal Proceeding, that Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful.

f. Without Indemnitee’s prior written consent, the Corporation shall not enter
into any settlement of any Proceeding in which the Corporation is or could be
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

12. Partial Indemnification. If Indemnitee is entitled under any provisions of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount thereof, the
Corporation shall indemnify Indemnitee for the portion of such Expenses,
judgments, fines and amounts paid in settlement to which Indemnitee is entitled.

13. Non-Exclusivity And Continuity Of Rights. The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the articles of incorporation, the bylaws, any
other agreement, any vote of shareholders or directors, the Act, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office. The indemnification under this Agreement
shall continue as to Indemnitee even though Indemnitee ceases to be a director
or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

 

Page 11 – Indemnity Agreement



--------------------------------------------------------------------------------

14. Monetary Damages Insufficient/Specific Performance. The Corporation and
Indemnitee agree that a monetary remedy for breach of this Agreement may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm. Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. The Corporation and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Corporation acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
the Court, and the Corporation hereby waives any such requirement of a bond or
undertaking.

15. Maintenance of Liability Insurance.

a. For the duration of Indemnitee’s service as a director and/or officer of the
Corporation, and thereafter for so long as Indemnitee shall be subject to any
pending or possible claim, the Corporation shall use commercially reasonable
efforts (taking into account the scope and amount of coverage available relative
to the cost thereof) to cause to be maintained in effect policies of directors’
and officers’ liability insurance providing coverage for directors and/or
officers of the Corporation that is at least substantially comparable in scope
and amount to that provided by the Corporation’s current policies of directors’
and officers’ liability insurance. The minimum AM Best rating for the insurance
carriers of such insurance carrier shall be not less than A- VI. The Corporation
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
requirement to use best efforts to obtain insurance and give directors and
chance to review the proposal, the Corporation shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed).

b. If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Corporation has directors’ and officers’ liability insurance in
effect, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with

 

Page 12 – Indemnity Agreement



--------------------------------------------------------------------------------

the procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

c. In the event of a Change in Control, the Corporation shall maintain in force
any and all insurance policies then maintained by the Corporation in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of six years thereafter.

16. Trust Fund. The Corporation may, but shall not be required to, create a
trust fund, grant a security interest or use other means, including without
limitation a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement.

17. Information Sharing. The Corporation shall promptly provide to Indemnitee a
complete copy of any information, filing, response to discovery request (whether
formal or informal), or other similar delivery of information Corporation has
made to any third party concerning any investigation, whether formal or
informal, relating to Indemnitee.

18. Severability. If this Agreement or any portion thereof is invalidated on any
ground by any court of competent jurisdiction, the Corporation shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law.

19. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

20. Modification And Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

21. Entire Agreement. This Agreement constitutes the full, complete, and final
agreement of the parties and supersedes all prior written or oral agreements
between the Corporation and Indemnitee with respect to the matters set forth
herein.

 

Page 13 – Indemnity Agreement



--------------------------------------------------------------------------------

22. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand and receipted for by the party to whom the notice or other communication
was sent, or (ii) if mailed by certified or registered mail with postage prepaid
on the third business day after deposit into the United States mail:

a. If to Indemnitee, at the address indicated on the signature page hereof, or
to such other address as may have been furnished to the Corporation by
Indemnitee.

b. If to the Corporation, to:

Pixelworks, Inc.

8100 SW Nyberg Road

Tualatin, Oregon 97062

Attn: Chief Executive Officer

Telephone: (503) 454-1750

Facsimile: (503) 612-0848

With a copy to:

William C. Campbell, Esq.

Ater Wynne LLP

1331 NW Lovejoy Street, Suite 900

Portland, OR 97209

Telephone: (503) 226-1191

Facsimile: (503) 226-0079

or to such other address as may have been furnished to Indemnitee by the
Corporation.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

24. Applicable Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the law of the State of Oregon. The parties agree
that the U.S. District Court for the District of Oregon, or the Circuit Court of
Multnomah County, Oregon will be the exclusive venue and shall have exclusive
jurisdiction over any action at law relating to the subject matter or
interpretation of this Agreement. The parties have considered all relevant
factors relating to venue and jurisdiction with their respective counsel and
have concluded that the courts of Oregon are the only appropriate choice for any
litigation by and between the parties.

25. Successors And Assigns. This Agreement shall be binding upon the
Corporation, its successors and assigns. The Corporation shall require, and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Corporation, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.

26. Miscellaneous. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect construction thereof

 

Page 14 – Indemnity Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the 29th day of July, 2010.

 

Page 15 – Indemnity Agreement – Signature Page



--------------------------------------------------------------------------------

Exhibit A

Undertaking to Reimburse Advanced Expenses

I,                             , hereby provide this undertaking pursuant to the
requirements of ORS 60.391 and my contract of indemnity with Pixelworks, Inc.

I am involved in a proceeding covered by my Indemnity Agreement with Pixelworks,
Inc. I request that Pixelworks, Inc. pay for the reasonable expenses I incur in
advance of the final disposition of that proceeding, and that Pixelworks, Inc.
reimburse me any reasonable expenses I advance myself in the course of that
proceeding.

In support of my request, I affirm as follows:

1. I believe in good faith that I have met the standard of conduct described in
ORS 60.391;

2. I undertake here the general and unlimited obligation to repay advances if it
is ultimately determined by a court that I did not meet the standard of conduct.

This undertaking is intended to meet, and shall be construed to meet, the
requirements for an undertaking under ORS Section 60.397, and shall not be
construed as extending beyond those requirements.

 

Signed:

 



Print Name:

 



Date:

 





--------------------------------------------------------------------------------

Exhibit B

ORS 60.391 – Statutory Standard of Conduct for Indemnification

60.391 Authority to indemnify directors. (1) Except as provided in subsection
(4) of this section, a corporation may indemnify an individual made a party to a
proceeding because the individual is or was a director against liability
incurred in the proceeding if:

(a) The conduct of the individual was in good faith;

(b) The individual reasonably believed that the individual’s conduct was in the
best interests of the corporation, or at least not opposed to its best
interests; and

(c) In the case of any criminal proceeding, the individual had no reasonable
cause to believe the individual’s conduct was unlawful.

(2) A director’s conduct with respect to an employee benefit plan for a purpose
the director reasonably believed to be in the interests of the participants in
and beneficiaries of the plan is conduct that satisfies the requirement of
subsection (1)(b) of this section.

(3) The termination of a proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent is not, of itself,
determinative that the director did not meet the standard of conduct described
in this section.

(4) A corporation may not indemnify a director under this section:

(a) In connection with a proceeding by or in the right of the corporation in
which the director was adjudged liable to the corporation; or

(b) In connection with any other proceeding charging improper personal benefit
to the director in which the director was adjudged liable on the basis that
personal benefit was improperly received by the director.

(5) Indemnification permitted under this section in connection with a proceeding
by or in the right of the corporation is limited to reasonable expenses incurred
in connection with the proceeding. [1987 c.52 §95]